Citation Nr: 1125120	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented with which to reopen a service connection claim for residuals of head trauma, to include nasal fracture, facial scars, headaches, loss of equilibrium, and nervousness.  

2.  Entitlement to service connection for cold injury sequela.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

A Board video conference hearing was scheduled for March 2011 for which the Veteran failed to appear.  Subsequently, he has not provided any explanation for the failure to appear nor has he requested a rescheduled hearing.  The case will therefore be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704.

The service connection claim for cold injury sequela is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Two rating decisions issued in July 2006 (July 5 & July 11, respectively) determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of head trauma; the Veteran was notified in writing of the RO's determinations in July 2006 and did not appeal them and those decisions became final.

2.  Evidence added to the record since the July 11, 2006, (later) rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of head trauma.




CONCLUSION OF LAW

New and material evidence has not been received to reopen a service connection claim for residuals of head trauma.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, to provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

With respect to the claim for residuals of head trauma, the Veteran was informed of the relevant law and regulations pertaining to his application to reopen that service connection claim in a March 2008 letter, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letter also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim for residuals of head trauma.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the March 2008 letter.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SSOC) issued in May 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist is also satisfied in this case.  The Veteran's service treatment records (STRs) in the case are incomplete, but significantly daily sick reports and a 1954 separation examination report are on file.  The file contains a formal finding of unavailability of STRs dated in February 2010, documenting numerous attempts made to obtain these records in 1990 and again in 2009.  The file reflects that the Veteran was advised that his STRs were incomplete as shown by an April 1991 rating decision and in correspondence dated in October 2009.  A statement from him dated in February 2010 reflects his actual knowledge that his STRs are incomplete.  

The Veteran, his spouse, a military buddy and his spouse, have provided lay statements for the file.  Also of record are private medical reports and VA records dated from 2000 to April 2010.

With respect to the service connection claim for residuals of head trauma, VA has no specific duty to conduct an examination with respect to a claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

Service connection for residuals of head trauma was initially denied in an April 1991 rating action; the denial of the claim was confirmed in rating action of June 1991.  Two rating decisions issued in July 2006 determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of head trauma.  The Veteran was notified of this determination and his appeal rights in July 2006.  He did not appeal either of the July 2006 decisions.  

The Veteran filed to reopen the claim in March 2008.  Subsequently, the denial of the claim was continued in the rating decision on appeal issued in July 2008, based on a finding that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is a rating action dated July 11, 2006.   See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The STRs in this case are incomplete.  However evidence on file and considered at the time of the July 2006 rating decisions includes available STRs which included daily sick report logs indicating that the Veteran was seen on December 29, 1952 and on January 22, 1953, the nature of the complaints and treatment is not specified in either case.  Also on file was the October 1954 separation examination report, reflecting no clinical abnormalities, to include of the head, face and nose.  There was no notation of any trauma or injury in service.  

In August 1990, the Veteran filed an original service claim for residuals of head trauma, claimed to have been treated between December 1952 and January 
1953 at the Fort Jackson Army Hospital in Fort Jackson, S.C.  In November 1990, the Veteran completed an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data), indicating that he had been beaten severely in the face and head with a rifle during service for which he was treated at the Fort Jackson Army Hospital, between December 1952 and February 1953.  He stated that his face was crushed and reconstructed and noted that there was still a dent in his forehead.  

The Veteran's wife provided a statement in December 1990, indicating that the Veteran had sustained a bad injury to the head and face while in service, but had been notified that he would have to stay in service an additional 6 months to process the injury, and elected not to.  She indicated that in August 1988, the Veteran had suffered from a brain stem stroke, with another stroke occurring in January 1990.  She indicated that doctors had said that head trauma in service could have been the underlying cause of the strokes.  She also mentioned that the Veteran underwent surgery for malignant melanoma in October 1989 and had suffered from 2 more strokes, in addition to having dementia.

The file contains a buddy statement of S.G.H. dated in August 2009, indicating that he was assigned to the 13th Infantry Tank Company stationed at Fort Jackson, South Carolina and underwent basic training with the Veteran.  S.G.H. indicated that during the first week of basic training, he was an eye witness to an attack on the Veteran by another fellow soldier.  The attack was described as unmerciful, and it was noted that the Veteran was hit in the face and nose repeatedly with the butt of an M1 rifle, breaking bones in the Veteran's nose and facial area.   

In April 1991, the service connection claim for residuals of head trauma was denied.  The RO explained that the buddy statement of S.G.H. was outweighed by clinical evidence, specifically the 1954 separation examination report, which failed to reveal any clinical abnormality, or record of injury/treatment.  A confirmed rating decision of June 1991 reflects consideration of daily sick reports, which although revealing that the Veteran was seen on December 29, 1952 and January 22, 1953, failed identify the nature of the medical problem and treatment.  The denial of the claim was confirmed. 

In September 1998, the Veteran filed to reopen the claim with the submission of duplicate copies of the daily sick reports and the lay statement of S.G.H.  In correspondence from VA dated in October 1998 he was advised that this evidence was not new and material.  

In March 2006, the Veteran again applied to reopen the claim.  This time, no additional evidence accompanied the request and the claim was denied in a rating decision dated July 5, 2006.  

Thereafter, addition evidence was received in July 2006.  This evidence includes a June 2006 statement of the Veteran indicating that while working for the City of Miami Fire department, he fell 40 feet onto pavement, his helmet snapped and he was treated.  The Veteran indicated that he believed that his imbalance was due to the blow to the head sustained in service.  In a separate statement received in July 2006, the Veteran indicated that he had been reminded by S.G.H. that the beating in service had taken place at 3:30AM on December 17, 1952.  

Also on file was a duplicate statement from S.G.H., which purports to be from April 1998 (original date of August 1990 crossed out in one place and Xeroxed over in another), clearly containing the exact same information as the statement provided in August 1990.  Also received was a certification from L.B.S. dated in February 2006, to the effect that he signed the daily sick reports, as the Company Commander for the Tank Company of the 13th Infregt from December 17th thru February 19th 1952.

Added to the file was a private psychology report of April 1989.  Extreme slowness, cognitively and motorically, was noted.  The history indicated that the Veteran suffered a brain stem infarction with encephalopathy in August 1988.  There was no mention of any head trauma, beating or injury in service.  Mixed organic brain syndrome with mild dementia and amnestic syndrome was diagnosed. 

Also provided for the file were VA records dated from 2000 to April 2006.  According to a record dated in July 2000, the Veteran gave a history of a beating to the head which took place during service and indicated that this resulted in his having "reconstructive surgery 4 times."  He also indicated that he fell from a building in 1964 during a training exercise with the fire department and had been on disability since that time.  The VA records did not reflect the presence of residuals of head trauma etiologically linked to injuries reportedly sustained in service.  

In July 2006, the Veteran provided the name of a VA psychologist and indicated that the psychologist had asked if he had been hit in the head, indicating that test results had revealed that the frontal lobe of the brain was not working as it should.  The file contains an April 2005 neuropsychiatric consult note from that VA psychologist.  The report mentioned a history of a work-related fall as a firefighter and a possible brain stem stroke; there was no mention of any head trauma, beating or injury in service.  Testing revealed mildly diminished memory, retrieval and recognition.  

In a rating decision issued on July 11, 2006, it was determined that new and material evidence had not been presented with which to reopen the service connection claim for residuals of head trauma.  The RO explained that some of the evidence presented, while new, was not material in that did not relate the currently claimed medical condition to service. 

In March 2008, the Veteran filed to reopen the claim, submitting duplicate copies of the daily sick reports from service and a duplicate lay statement of S.G.H.  In January 2010, the wife of S.G.H. presented a statement indicating that her husband had witnessed an attack on the Veteran during service by another soldier.  Also provided was a duplicate copy of the April 1989 report of a private psychologist and statement from the Veteran recounting the reported trauma and injuries sustained in service.  In 2009, an attempt was made to obtain additional STRs; however again it was explained that the records were fire-related and that no additional records were available.  

VA records dated from 2002 to April 2010 are on file, many of which are duplicates and none of which establish or suggest that the Veteran has currently manifested residuals of a head trauma due to a beating/injuries sustained in service.  These records did note the Veteran's reported history of a beating in service, a history of a post-service fall from 4 stories while the Veteran was employed as a fire-fighter resulting in a head injury - ending his career after 13 years with the fire department, as well as a history of having brain-stem strokes.  The records reflect that findings of mild cerebral and cerebellar cortical atrophy were made upon testing conducted in January 2009.  At that time, the staff psychologist indicated that while sequelae of remote brain injury may be underlying the Veteran's difficulties - per his own report, neurodegenerative dementia was present and a vascular etiology was likely in light of the Veteran's history.  

Analysis

The Veteran seeks service connection for residuals of head trauma, primarily maintaining that this condition occurred secondary to a beating from another soldier received early in his period of service, in approximately December 1952.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

In a case such as this where it appears that Veteran's STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the veteran's claim.  

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Essentially, evidence on file at the time of the July 11, 2006 rating decision consisted of lay statements from the Veteran, his wife and a military buddy, initially provided in 1990, more than 35 years after the Veteran's discharge from service, indicating that he sustained head trauma in service due to a beating, resulting in residuals including a broken nose, facial scars, headaches, loss of equilibrium, and nervousness.  There was no indication of any such trauma or injury as shown by the available STRs which included a 1954 separation examination report.  Evidence on file reflects that prior to the filing of the original service connection claim for head trauma residuals in August 1990, the Veteran had sustained a head injury from a 40-foot fall while employed as a fireman - which ended his career, and that he had suffered from several strokes.

According to the July 11, 2006 rating decision, the primary bases for the disallowance of the Veteran's service connection claim was a failure to present material evidence; i.e. evidence relating the currently claimed head trauma residuals to service.  Upon evaluation of the evidence added to the file since the July 2006 rating decision, the Board concludes that some new, but no material evidence has been presented.  

As an initial matter, rating actions dated from and prior to July 11, 2006, do not reflect that the occurrence of a beating in service with residual head injury (service incurrence of an injury) was substantiated by anything but remote lay statements, initially provided decades after the alleged occurrence of that incident.  Those lay statements were not corroborated by available STRs and evidence clearly reflects that the Veteran sustained significant head trauma in conjunction with post-service employment as a fire fighter during the mid to late 1960's, following which he received disability retirement benefits.  Evidence reflects that in 1988, the Veteran suffered a brain stem infarction with encephalopathy.  Since the July 11, 2006 rating action, no evidence has been presented which actually establishes that a beating and head/face injuries occurred during service, nor have any of the lay statements which were made prior to that time been further corroborated or substantiated by any objective evidence.  

Evidence added to the file subsequent to the July 11, 2006 rating decision includes duplicate lay statements of: the Veteran, his wife, and his military buddy S.G.H., regarding the reported occurrence of the beating of the Veteran in service with residual injuries of the head and face, all of which were on file at the time of the July 2006 rating decisions.  Since that time, the Veteran, his wife, and the wife of S.G.H, all presented more recent statements, reiterating and re-reporting information provided in the previously made statements.  Evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board also points out that in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  To the extent that such contentions are essentially cumulative of such other assertions as were previously of record, the Board emphasizes that statements simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that new contentions and arguments have been raised since the July 2006 rating decision, which does not actually appear to be the case here, the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Consistent with the aforementioned Court decisions, the lay statements of the Veteran, his spouse and friends, regarding medical causation do not constitute new and material evidence to warrant reopening.

Duplicate copies of daily sick records from service, a private psychology report of April 1989, and VA records dated to April 2006, were all added to the file subsequent to the July 11, 2006 rating action.  All of this evidence was already on file and considered at the time of that final rating action and hence by definition it is not new.   

Essentially, the only entirely new evidence presented for the file since the July 11, 2006 rating decision consists of VA medical records dated from 2006 to April 2010.  These records did note the Veteran's reported history of a beating in service and a confirmed history of a post-service fall while the Veteran was employed as a fire-fighter, as well as a history of having brain-stem strokes.  The records reflect that findings of mild cerebral and cerebellar cortical atrophy were made upon testing conducted in January 2009.  At that time, the staff psychologist indicated that while sequelae of remote brain injury may be underlying the Veteran's difficulties - per his own report; neurodegenerative dementia was present and a vascular etiology was likely in light of the Veteran's history.  

The transcription of the Veteran's history, unenhanced by additional medical comment, does not constitute competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Here the clinical evidence fails to establish the presence of any actual sequelae of remote brain trauma due to service - instead indications of such symptomatolgy and etiological linkage were made only by virtue of the Veteran's own reports and beliefs as specifically noted by the examiner, assertions already made by the Veteran prior to the issuance of the July 11, 2006 rating decision.  Further, clinical reference to the presence of neurodegenerative dementia was linked to possible vascular etiology, and not to service or any incident therein.  Hence, this evidence while new, is not material, as it does not address the matter of service incurrence of head trauma, and does not relate to the matter of service etiology of the Veteran's claimed residuals of head trauma.  

In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

Significantly, since the July 11, 2006 rating action, no new and material evidence has been added to the file which corroborates the occurrence of a beating and chronic head and face injuries in service, or in any way establishes or even suggests that an etiological relationship exists between currently claimed residuals of head trauma and service.  Accordingly, the Board finds that the evidence presented subsequent to the July 11, 2006 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim for residuals of head trauma.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received in conjunction with the service connection claim for residuals of head trauma, the claim is not reopened and remains denied.



REMAND

In April 2010, the RO issued a rating decision denying a service connection claim for cold injury sequela.  On a VA Form 9, received in May 2010, VA received a statement from the Veteran expressing disagreement with that decision and making arguments specifically relating to that claim.  The Board believes that the May 2010 sufficiently meets the definition of an notice of disagreement.

A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the written statement provided by the Veteran received by VA in May 2010 was timely and clearly expressed dissatisfaction with the denial of the service connection claim for cold injury sequela as determined in the April 2010 rating decision, hence the statement is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010).  To date, the RO has not issued a Statement of the Case with respect to the service connection claim for cold injury sequela denied in the April 2010 rating decision. Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the Veteran with a Statement of the Case addressing the service connection claim for cold injury sequela.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If, and only if, the Veteran perfects the appeal as to this claim, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


